Per Curiam:
The plaintiff was entitled to seven per cent interest only on the par value of the bonds. Having elected to exercise the option to receive payment at the price of 110, he was only entitled to six per cent on the value of his bonds at that price from the time of the defendant’s refusal to comply with Ills demand January 1, 1910. The judgment and order are reversed and a new trial granted, with costs to appellant to abide the event, unless the plaintiff stipulate to reduce the judgment as entered, including costs, to the sum of §23,146.70; in which event the judgment as so modified and the order appealed from are affirmed, without costs. Present—Ingraham, P. J., Lauglilin, Clarke, Scott and Miller, JJ. Judgment and order reversed, new trial ordered, costs to appellant to abide event, unless plaintiff stipulates as stated in opinion, in which event judgment as modified and order affirmed, without costs. Settle order on notice.